AIR TRANSPORT — Real Estate (510 Ca)
(17 A) The authority given to municipalities in this state by 3839 GC, to purchase or condemn land necessary for landing fields for air craft and transportation terminals and rights of way for connection with highways and railways gives to such establishments the character of a public utility, and all laws applicable to municipally owned utilities are applicable thereto.
Kinkade, Robinson, Day and Allen, JJ, concur. Jones and Matthias, JJ, concur in the syllabus, but dissent from the judgment.